MEMORANDUM **
Mark Andrew Turner, an Arizona state prisoner, appeals pro se the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action challenging prison regulations which restrict his ability to receive certain issues of adult magazines in prison. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Frost v. Symington, 197 F.3d 348, 353 (9th Cir.1999), and we affirm.
The district court properly granted summary judgment on Turner’s First Amendment claim because Turner failed to raise *420a genuine issue of material fact about whether the prison regulations were rationally related to legitimate penological objectives. See id. at 356-58. Similarly, summary judgment on Turner’s Fourteenth Amendment due process claim was proper because Turner failed to raise a genuine issue of material fact as to whether he received notice that the magazines were withheld or had an opportunity to respond. See id. at 353.
Turner’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.